          Case 1:20-cv-09448-JSR Document 4 Filed 11/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 301 WEST 53RD STREET JUNIOR
 MEZZANINE LLC, ET AL.,
                        Plaintiffs,                                20-CV-9448 (JPO)

                     -v-                                                 ORDER

 CCO CONDO PORTFOLIO (AZ)
 JUNIOR MEZZANINE, LLC,
                      Defendant.


J. PAUL OETKEN, District Judge:

       This is an action brought under the New York Uniform Commercial Code and New York

state contract law. Plaintiffs — five limited liability companies (LLCs) — filed this action

against Defendant — also an LLC — in New York Supreme Court for New York County in the

early hours of November 11, 2020, seeking to enjoin an auction scheduled for November 12,

2020. At some point during the day on November 11, 2020, Defendants removed the action to

this Court, invoking federal diversity jurisdiction pursuant to 28 U.S.C. § 1332.

       The Notice of Removal and the Complaint do not establish this Court’s subject matter

jurisdiction because they fail to allege the citizenship of each of the members of the LLC parties.

The Notice of Removal does allege that Defendant “is 100 percent owned by CIM Real Estate

Finance Trust, Inc., a Maryland corporation with its principal place of business in Arizona at the

same address.” As to the five LLC Plaintiffs, however, the Notice of Removal avers that

Plaintiffs “are incorporated [sic] in the state of Delaware and have their principal place of

business in New York.” The place of registration (or “incorporation”) or principal place of

business of an LLC are irrelevant to the question of diversity of citizenship under § 1332.

Rather, for purposes of diversity jurisdiction, an LLC has the citizenship of each of its members.


                                                     1
           Case 1:20-cv-09448-JSR Document 4 Filed 11/11/20 Page 2 of 2




See ICON MW, LLC v. Hofmeister, 950 F. Supp. 2d 544, 546 (S.D.N.Y. 2013) (citing Bayerische

Landesbank v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012)). Thus, in order to

invoke this Court’s diversity jurisdiction, a party must allege that the citizenship of each member

of the LLC Plaintiffs was diverse from the citizenship of each member of the LLC Defendant.

       Absent such allegations, the Notice of Removal is defective, and this Court lacks subject

matter jurisdiction over this action.

       Accordingly, this action is hereby REMANDED to New York Supreme Court for New

York County.

       SO ORDERED.

Dated: November 11, 2020
       New York, New York

       4:35 p.m.

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge


                                                                Part I




                                                    2
